Citation Nr: 1701101	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  16-39 221	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a compensable evaluation, for the period prior to May 27, 2016, and in excess of 20 percent thereafter, for hemorrhoids with a history of anal fissure.

2.  Entitlement to service connection for compensation purposes for a dental condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to April 1997.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In September 2016, the RO increased the evaluation of the Veteran's hemorrhoids with a history of anal fissure disability from noncompensable to 20 percent disabling, effective May 27, 2016.  As this increase does not represent the maximum rating available for the condition, the Veteran's claim for higher evaluations remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

In November 2016, prior to the promulgation of a decision in the appeal, the Board received notification that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


